DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5, 7-10, 12, and 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koyasu (PGPUB: 20160093045) in view of Aoyama (PGPUB: 20150363053), and further in view of KOBAYASHI (PGPUB: 20190057504).

Regarding claims 1 and 14, Koyasu teaches a medical information processing apparatus comprising: 
processing circuitry configured to 
acquire a plurality of pieces of output data respectively output from a plurality of analysis processes in which a single piece of medical image data is input to each of the plurality of analysis processes as input data (see Fig. 1 and 2, paragraph ,41, 43, 62, the control unit 33 of the image processing server 30 reads out the image processing result corresponding to the inputted identifier from the image processing unit 31 and outputs the image processing result to the display control unit 51 of the interpretation terminal 50; the image processing unit 31 performs image processing on a medical image stored in the medical image storage server 20 and stores the result of the image processing in association with the image processing target medical image. The control unit 33 of the image processing server 30 of the present embodiment monitors whether or not a medical image captured by the imaging apparatus 40 is stored in the medical image storage unit 21 of the medical image storage server 20. Then, when the medical image is detected to have been stored in the medical image storage unit 21 by the control unit 22, the image processing unit 31 automatically performs predetermined image processing on the storage target medical image and stores the result of the image processing; When the medical image is stored in the medical image storage unit 21, the past medical image identification unit 32 searches for and identifies a past image related to the new storage target medical image from a plurality of medical images already stored in the medical image storage unit 21), and 
perform control to display a plurality of pieces of information corresponding to the pieces of extracted output data (see Fig. 2 and 5, paragraph 63 and 77, a display example of an image processing result will be described. FIG. 2 shows an example of displaying an extraction processing result of the pulmonary apex; an arrangement may be adopted in which a request instruction to perform a comparative interpretation between the medical image captured at this time and the past medical image is accepted, and the medical image captured at this time and the image processing result thereof, and the past medical image and the image processing result thereof are displayed at the same time) and a medical image related to any one piece of the information and generated from the single piece of medical image data (see Fig. 3, paragraph 64, displaying an extraction processing result of a pulmonary segment. In the display of a tomographic image of a lung as shown in FIG. 3, if, for example, a position near an abnormal tissue pattern is clicked by the mouse, the contour of the pulmonary segment that includes the abnormal tissue pattern is labeled and displayed. In this case, the name of the pulmonary segment (e.g., "superior lingular segment") may also be displayed). 
However, Koyasu does not expressly teach wherein the displayed plurality of pieces of information each include a thumbnail image indicating a position of an analysis result detected by the plurality of analysis processes and analysis information of the position of the analysis result, and performing control to display the plurality of pieces of information.
Aoyama teaches that the display processing unit 45 displays the medical image data corresponding to the thumbnail selected in step S203, in the main display area 102, in a display condition suitable for an anatomical area corresponding to the partial area specified at the time of the selection. In the example in FIG. 4B, the partial area 123 (lung-field region) in the thumbnail 103 is selected with the pointer 115, and, for example, medical image data corresponding to the thumbnail 103 is displayed in the partial display area 108 in a display condition suited to observe a lung-field region as shown in FIG. 4A. FIG. 4C shows a state in which the pointer 115 selects the thumbnail 104 and specifies a partial area 131 corresponding to a soft region. In this case, medical image data corresponding to the thumbnail 104 is displayed in the partial display area 110 in the main display area 102 in a display condition suited to observe a soft region (see Fig. 2-4, paragraph 56); the pointer 115 is, for example, a mouse pointer, and indicates positional information controlled by the operation unit 35. R10 denotes a circle in which the position indicated by the pointer 115 is taken as a center O. When the right direction of the pointer 115 is taken as 0.degree., points at which straight lines extending from the center O in directions of 0.degree., 90.degree., 180.degree., and 270.degree. intersect the circle R10 can be respectively taken as A, B, C, and D (see Fig. 11, paragraph 81).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Koyasu by Aoyama for providing R10 denotes a circle in which the position indicated by the pointer 115 is taken as a center O. When the right direction of the pointer 115 is taken as 0.degree., points at which straight lines extending from the center O in directions of 0.degree., 90.degree., 180.degree., and 270.degree. intersect the circle R10 can be respectively taken as A, B, C, and D, as wherein the displayed plurality of pieces of information each include a thumbnail image indicating a position of an analysis result detected by the plurality of analysis processes and analysis information of the position of the analysis result; providing medical image data corresponding to the thumbnail 103 is displayed in the partial display area 108 in a display condition suited to observe a lung-field region and medical image data corresponding to the thumbnail 104 is displayed in the partial display area 110 in the main display area 102 in a display condition suited to observe a soft region, as performing control to display the plurality of pieces of information. Therefore, combining the elements from prior arts according to known methods and technique, such as to including thumbnails 103 and 104 and positional information, would yield predictable results.
However, the combination does not expressly teach classify the pieces of output data into a plurality of groups based on an extraction condition and classified output data for each group of the plurality of groups.
KOBAYASHI teaches that the CNN has, for example, a feature extractor Na and a classifying member Nb, such that the feature extractor Na carries out a process of extracting image features from an image that has been input and the classifying member Nb outputs a classification result relating to the image in accordance with these image features (see Fig. 3, paragraph 44); providing the classifier M that performs image analysis on the basis of each image area of the medical image. In FIG. 7, nine different classifiers Ma to Mi are provided so as to correlate with the nine image areas D1a to D1i, respectively. Note that the classifier M that performs image analysis may be provided for each visceral region in the medical image (see Fig. 7, paragraph 84); a display controller 30 according to this first modification displays the degree of normality calculated on an image area basis on a display 300 in association with the relevant image area of the medical image (see Fig. 7, paragraph 85).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination by KOBAYASHI for providing a feature extractor Na and a classifying member Nb, such that the feature extractor Na carries out a process of extracting image features from an image that has been input and the classifying member Nb outputs a classification result relating to the image in accordance with these image features, as classify the pieces of output data into a plurality of groups based on an extraction condition; providing the classifier M that performs image analysis on the basis of each image area of the medical image and a display controller 30 according to this first modification displays the degree of normality calculated on an image area basis on a display 300 in association with the relevant image area of the medical image, as classified output data for each group of the plurality of groups. Therefore, combining the elements from prior arts according to known methods and technique, such as a feature extractor Na and a classifying member Nb and the classifying member Nb outputs a classification result relating to the image in accordance with these image features, would yield predictable results. 

Regarding claim 2, the combination teaches wherein
the processing circuitry is further configured to perform control to display a related medical image related to information selected from the pieces of information in parallel with the pieces of information (see Koyasu, Fig. 1, paragraph 57, the input unit 52 accept the selection of a display target medical image by, for example accepting a selection of at least one of a plurality of thumbnail images displayed on the display unit 53. The selection target medical images include, for example, a medical image newly captured at this time, a past medical image used for comparative interpretation with the newly captured medical image).  

Regarding claim 3, the combination teaches wherein
the processing circuitry is further configured to perform control to display a particular medical image corresponding to the position of the analysis result in information selected from the pieces of information to be displayed in parallel with37Docket No. PTMA-20012-US Status: Finalthe pieces of information (see Aoyama, Fig. 21B). 
 
Regarding claim 4, the combination teaches wherein
the processing circuitry is further configured to 
classify the pieces of the output data into plurality groups according to types of the analysis processes (see KOBAYASHI, Fig. 7, paragraph 84 and 85), and 
perform control to display a plurality of pieces of information corresponding to the pieces of output data for each type of the analysis processes (see Koyasu, Fig. 19).  

Regarding claim 5, the combination teaches wherein
the processing circuitry is further configured to 
classify the pieces of output data into the plurality of groups according to diseases (see KOBAYASHI, Fig. 4-8, paragraph 84 and 85), and 
perform control to display the pieces of output data for the disease (see Aoyama, Fig. 1, paragraph 46, the thumbnail generation unit 43 generates a thumbnail, using a reduced image of the medical image data showing a disease condition obtained by the medical image obtaining unit 41 and information on the anatomical areas in the medical image data obtained by the image area obtaining unit 42, and outputs the thumbnail to the display processing unit 45).   

Regarding claim 7, the combination teaches further comprising 
an input interface configured to change the extraction condition (see Aoyama, Fig. 14, paragraph 119, the extracting condition is determined in which a lung-field region corresponding to the lung-field window setting image, a soft region corresponding to the mediastinal window setting image, and a bone region corresponding to the bone window setting image are extracted as specified areas).  

Regarding claim 8, the combination teaches wherein the processing circuitry is further configured to 
acquire a plurality of pieces of output data from the plurality of analysis processes in which past medical image data collected for a same part as a part in the single piece of medical image data is used as input data, and perform control to display information based on the past medical image data corresponding to the information based on the single piece of medical image data in parallel (see Koyasu, Fig. 5, paragraph 77, an arrangement may be adopted in which a request instruction to perform a comparative interpretation between the medical image captured at this time and the past medical image is accepted, and the medical image captured at this time and the image processing result thereof, and the past medical image and the image processing result thereof are displayed at the same time).  

Regarding claim 9, the combination teaches wherein the processing circuitry is further configured to 
perform control to extract and display a difference between the information based on the single piece of medical image data and the information based on the past medical image data (see Koyasu, Fig. 5, paragraph 77, an arrangement may be adopted in which a request instruction to perform a comparative interpretation between the medical image captured at this time and the past medical image is accepted, and the medical image captured at this time and the image processing result thereof, and the past medical image and the image processing result thereof are displayed at the same time).
  
Regarding claim 10, the combination teaches further comprising 
an input interface configured to 
receive an approval operation for a plurality of pieces of information corresponding to the pieces of extracted output data, wherein the processing circuitry is further configured to reflect information, for which the approval operation has been received, in external information (see Aoyama, Fig. 13, paragraph 101, the specified area extracting unit 53  obtains the main image selected by the main image selecting unit 52, from the medical image obtaining unit 41 and performs image processing (described later) on the main image. Furthermore, the specified area extracting unit 53 extracts specified areas in the main image, according to a rule (described later). A specified area is part of the area of a medical image, and is an example of a partial area. The specified area extracting unit 53 outputs specified area information indicating the specified areas to the thumbnail generation unit 54).   

Regarding claim 12, the combination teaches wherein the processing circuitry is further configured to 
allow a medical image corresponding to at least one of a type of the single piece of medical image data, a part included in the single piece of medical image data, and a type of the information to be displayed (see Aoyama, Fig. 19).  

Regarding claim 15. (New) The medical information processing apparatus of Claim 1, the combination teaches wherein the processing circuitry is further configured to input, as the input data to the plurality of analysis processes, a same image, being the single piece of medical image data (see Aoyama, Fig. 4).


Claim 6 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koyasu (PGPUB: 20160093045) in view of Aoyama (PGPUB: 20150363053), in view of KOBAYASHI (PGPUB: 20190057504), and further in view of Asami (PGPUB: 20130174077).

Regarding claims 6, the combination teaches wherein
the processing circuitry is further configured to 
extract related output data for each estimated disease (see Koyasu, Fig. 1, paragraph 42, the image processing performed on a medical image may include, for example, processing for extracting an anatomical feature of an organ, such as pulmonary apex, liver top, cardiac apex, or the like, from a medical image, processing for extracting a lung segment, a rib, or a spine from the medical image, and the processing for extracting a lesion area, such as an abnormal tissue pattern, a pulmonary nodule), and 
perform control to display the pieces of output data for each disease (see Aoyama, Fig. 1, paragraph 46, the display processing unit 45 displays the thumbnail generated by the thumbnail generation unit 43, on the display unit 36. The display processing unit 45 further displays the medical image data showing a disease condition obtained from the medical image obtaining unit 41, on a main display area (e.g., a main display area 102 in FIG. 3A) of the display unit 36, according to the selected area information obtained by the selected area obtaining unit 44).
The combination does not expressly teach to estimate related diseases based on results of the pieces of output data.
Asami teaches that the image diagnosis medical workstation is capable of performing known image processing such as MIP, MPR, CPR, volume rendering (VR), or the like according to the purpose or target of the diagnosis in combination with a known image analysis, such as bone extraction/elimination, blood vessel extraction, organ extraction, detection of abnormal tissue pattern (see Fig. 1-3, paragraph 109).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination by Asami for providing the image diagnosis medical workstation is capable of performing known image processing such as MIP, MPR, CPR, volume rendering (VR), or the like according to the purpose or target of the diagnosis in combination with a known image analysis, such as bone extraction/elimination, blood vessel extraction, organ extraction, detection of abnormal tissue pattern, as to estimate related diseases based on results of the pieces of output data. Therefore, combining the elements from prior arts according to known methods and technique, such as bone extraction/elimination, blood vessel extraction, organ extraction, detection of abnormal tissue pattern, would yield predictable results.

	Regarding claim 11, the combination does not expressly teach wherein the processing circuitry is further configured to reflect the information, for which the approval operation has been received, as at least one of a medical report, a work list, a notification to a doctor, and learning data for generating a learned model.
	Asami teaches that the endoscopic examination system 6 also employs a known computer system and includes an endoscopic examination management server with an endoscopic examination database having therein real endoscopic images obtained by various types of endoscopes, endoscopic examination reports which include summaries of endoscopic examination results, and the like related to the examination IDs and patient IDs, and access control to the endoscopic examination database is performed by the server (see Fig. 3, paragraph 110).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination by Asami for providing computer system and includes an endoscopic examination management server with an endoscopic examination database having therein real endoscopic images obtained by various types of endoscopes, endoscopic examination reports which include summaries of endoscopic examination results. Therefore, combining the elements from prior arts according to known methods and technique would yield predictable results.


Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koyasu (PGPUB: 20160093045) in view of Aoyama (PGPUB: 20150363053), in view of KOBAYASHI (PGPUB: 20190057504), and further in view of Gazit (PGPUB: 20160300351).

Regarding claim 13, the combination does not expressly teach wherein the processing circuitry is further configured to perform control to display a human body map indicating the39Docket No. PTMA-20012-US Status: Finalinformation corresponding to the pieces of acquired output data.  
	Gazit teaches that if the radiologist draws a line within a liver lesion to measure its longest diameter, it is possible to automatically add to the report that this lesion is a liver lesion. After detecting the body part that each user marking falls in, a map or sketch of the human body is optionally drawn, highlighting the parts in which findings exist, optionally allowing navigation to the relevant findings by clicking on them in this map (see paragraph 237).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination by Gazit for providing After detecting the body part that each user marking falls in, a map or sketch of the human body is optionally drawn, highlighting the parts in which findings exist, optionally allowing navigation to the relevant findings by clicking on them in this map, as wherein the processing circuitry is configured to perform control to display a human body map indicating the39Docket No. PTMA-20012-US Status: Finalinformation corresponding to the pieces of acquired output data. Therefore, combining the elements from prior arts according to known methods and technique, such as drawing a map or sketch of the human body, would yield predictable results


Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIN JIA whose telephone number is (571)270-5536. The examiner can normally be reached 9:00 am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on (571)272-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIN JIA/Primary Examiner, Art Unit 2667